Title: To George Washington from Marinus Willett, 28 January 1783
From: Willett, Marinus
To: Washington, George


                        
                            Sir,
                            Fort Rensselear 28th January 1783
                        
                        Last evening I received Two letters from Your Excellency Dated the 20th & 22d of this Instant—I am
                            told the Clothing is arrived at Albany, So that my apprehentions on the clothing score are removed. I have near 300 pair
                            of moceasons prepaired and expect to have a sufficient Quantity for the whole party ready in time as well—as 50 or 60
                            pairs of Snowshoes, Which is the total of Snow shoes I mean to provide—The expence of the snow-shoes is not worth
                            mentioning. The whole cost will be about one dozen small Beefhides—By the Calculations I have made as far as we have got in
                            the business of Moceason making They will cost little more then a half dollar per pair—For these I must request Your
                            Excellency when the accounts are properly made out that directions may be given for the payment—They can be charged to the
                            troops who receive them in lieu of as many pair of Common Shoes as the sum they may cost would purchase, Unless in the
                            finish of the business it may be thought eligible to make a present of ’em to the troops—I shall attend carefully to your
                            Excellencies directions respecting the woolen Socks, Hatts, & Caps.
                        Things are so far advanced & in such a way in this Quarter that I purpose to sett out for Albany
                            tomorrow. Some little previous preparations will detain me at that place perhaps, One day—On
                            the first of February I mean to be at Saratoga to make what preparations may be necessary at
                            that place. And shall ride somthing farther up Hudsons river then that place in order that if from any measures proper to
                            be taken any early surmises should be formed they may be decoyed that way—On the fourth I
                            intend to be again at Albany. On that day I shall expect the return of the bearer of this letter at that place. As I think
                            if he meets with no accident he will arrive at Head Quarters on the first.
                        On my rout I shall prepair rolls of the names of such persons from whom I purpose to procure Sleighs, And
                            shall endeavour to fix matters so as that the troops may be suddenly embarked in Sleighs Those of Colo. Olneys regt in
                            diferent places contiguous to such parts of the Mohawk river as lay within the County of Albany, on the fifth—or Sixth of the month, and the York State troops in different
                            places along the river in this County the Sixth or Seventh, So as to
                            have the whole detachment at Fort Herkemer the Seventh or Eighth,
                            ready to Commence their march from that place the day following—This is the disposition which I have formed in my own
                            mind, And which I have thought proper to communicate to your Excellency—Should any Instructions be necessary previous to
                            the troops being embarked in Sleighs, or any alteration of my designs subsequent to that events taking place be conceived
                            proper by Your Excellency an opportunity to direct Measures for that purpose will offer by the bearer of this.
                        I flatter myself after the measures which Your Excellency has taken with the Contractors no Impediment will
                            arise respecting provisions—It may not be amiss for me to acquaint Your Excellency, that I have not yet been furnished
                            with the New System for Issuing provisions—Hitherto we have received every thing in the old way except the Article of
                            Whisky which as I understood is no part of the present ration. the troops have not been suffered to receive it. The
                            Consequence is that the troops draw no kind of Liquor and If I am rightly Informed have no prospect of ever receiving any
                            in this Quarter, As it is said to be at the option of the Contractors either to Issue rum or pay the troops 2 1/2 per Gill
                            for it a price much lower than Rum can possibly be afforded at after it becomes transported into this Country. Hence it
                            cannot be supposed that the Contractors will at any time furnish rum as part of the ration in these Interior parts—I
                            could wish however that on particular occasions such as the present there might be some rum provided. I have thought
                            proper to Just mention this matter to Your Excellency, If any thing could be done in it perhaps it
                            might be of use.
                        As we have no Surgeon to our State troops at present And an Indifferent Mate—who is intirly Unprovoided with
                            Instruments Medicin or bandages, I shall if these wants can be supplyed from Colonel Olneys Regt have ’em supplyed from
                            there. If not I shall endeavour to get furnished from the Hospital at Albany, Yet I confess I have doubts of a proper
                            supply from that Quarter.On account of the badness of the Axes drawn for the use of our State troops, Who by that means
                            are difficultied in furnishing themselves with fyre wood, I have made several pressing applications to the Quarter Master
                            at Albany for a supply of axes (in vain) He, always sends me word he has none; Hence I am inclined to think I shall have
                            difficulty in procuring a sufficient number for the Intended enterprise, I mention these things not as obstacles that may
                            prevent the execution of the design, But as Inconveniencies that I could wish might be removed—And perhaps a Light Sleigh
                            load of good Axes, with some Bandages Instruments &ca might be forwarded from below—Should we succeed in the
                            Attack it will not be amiss to have a few Artillery-men with us—Unless therefore I receive directions to the Contrary I
                            shall take five or Six Artillery men with me.
                        I think of nothing more necessary to mention to Your Excellency—If the design is not carried compleatly into
                            execution, It will be on account of difficulties truly Insurmountable. None of which appear at present—Should your
                            excellency according to your Intimation be able to pay this place a visit at the time Intended for the troops to begin
                            their march it will afford pecular Satisfaction, And Without, doubt, become the means of Increasing the Arder of every person Concerned in the
                            business—But whether this will or will not take place, I shall be glad to receive in time particular Orders respecting the
                            design of the Expedition, And the Measures to be taken in case of Success—Yet unless some Countermanding or Altering
                            directions arrive I shall proceed as exact as possible agreeable to the System unfolded in this letter. Nor shall any
                            thing thats in the power of an Arm of flesh to accomplish in Order fully and finally to terminate the business as far as
                            my health Strength and the powers of my mind can perform, be wanting to finish the Enterprise with Advantage and Glory—I
                            have the honor to be Dear Sir with Sentiments of the most profound respect and Veneration Your Excellencies very Obedient
                            humble Servant Marinus Willett
                    